Case 1:19-cv-05219-AT-DCF Document 127 Filed 06/14/21 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

CBI CAPITAL LLC, DOC #:
DATE FILED: 6/14/2021

Plaintiff-Counterclaim Defendant,

 

-against-

19 Civ. 5219 (AT)

MIKE MULLEN and MIKE MULLEN ENERGY
EQUIPMENT RESOURCE, INC., ORDER

Defendants-Counterclaim Plaintiffs
MIKE MULLEN ENERGY EQUIPMENT
RESOURCE, INC.,

 

Third-Party Plaintiff,
-against-

EVAN CLAAR,

 

Third-Party Defendant
ANALISA TORRES, District Judge:

 

Th Court is in receipt of an email response from Mike Mullen, President of Defendant
Mike Mullen Energy Equipment Resource, Inc. (“MMEER”) to Plaintiff’s motion for a default
judgment against MMEER. As this Court has already reiterated, corporations cannot appear pro
se in federal courts. Rowland v. California Men's Colony, Unit IT Men's Advisory Council, 506
U.S. 194, 201-02 (1993) (“It has been the law for the better part of two centuries . . . that a
corporation may appear in federal courts only through licensed counsel.”). Accordingly,
MMEER must appear through counsel in order to continue defending itself in this action, and in
order for the Court to consider any opposition to Plaintiff's motion for a default judgment.

Absent a notice of appearance from a licensed attorney on behalf of MMEER, the Court
will consider Plaintiff's motion for a default judgment unopposed.

 

SO ORDERED.
Dated: June 14, 2021 | Z
New York, New York ANALISA TORRES

United States District Judge
